Motion Granted; Vacated and Remanded and Memorandum Opinion filed
January 24, 2013




                                       In The

                    Fourteenth Court of Appeals

                             NO. 14-12-00495-CV

 C.A. WASHINGTON, INDIVIDUALLY AND AS REPRESENTATIVE OF
                    THE W.C.T.F., Appellant
                                        V.

          TAYLOR BROOKS AND EVAN MCANULTY, Appellees

                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2009-82152

                MEMORANDUM                      OPINION


      This is an appeal from a judgment signed February 22, 2012.

      On January 15, 2013, the parties filed a joint motion to set aside or vacate
the judgment in accordance with the parties= settlement agreement. See Tex. R.
App. P. 42.1. The motion is granted.
      Accordingly, we vacate the judgment signed February 22, 2012, and we
remand the cause to the trial court for rendition of judgment in accordance with the
parties= agreement. See Tex. R. App. P. 42.1(a)(2)(B).

                                             PER CURIAM




Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.




                                         2